       Case: 1:18-cv-00024-AET-RM Document #: 31 Filed: 09/11/20 Page 1 of 2



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                             DISTRICT OF THE VIRGIN ISLANDS
                                  DIVISION OF ST. CROIX

    REGINALD BELL,

                      Plaintiff,
                                                                Civ. No. 18-24
         v.
                                                                ORDER
    GOVERNMENT OF THE UNITED
    STATES VIRGIN ISLANDS et al.,

                      Defendants.

THOMPSON, U.S.D.J. 1

         For the reasons stated in this Court’s Opinion on this same day,

         IT IS, on this 11th day of September, 2020,

         ORDERED that the U.S. Magistrate Judge’s Report and Recommendation (ECF No. 5) is

ADOPTED; and it is further

         ORDERED that Plaintiff Reginald Bell’s claims against Defendant Jamilla Russell are

DISMISSED WITH PREJUDICE to the extent that they are brought against Defendant Jamilla

Russell in her individual capacity; and it is further

         ORDERED that Counts 2–4 of the Complaint (Compl. at 2, ECF No. 1) 2 are

DISMISSED; and it is further

         ORDERED that the Clerk of the Court shall serve a copy of this Order and the Court’s




1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
2
  The page numbers to which the Court refers are the CM/ECF page numbers.
                                                        1
     Case: 1:18-cv-00024-AET-RM Document #: 31 Filed: 09/11/20 Page 2 of 2




accompanying Opinion upon Plaintiff Reginald Bell by certified mail, return receipt requested.




                                                           /s/ Anne E. Thompson
                                                           ANNE E. THOMPSON, U.S.D.J.




                                                   2
